Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 10 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 29
My beloved Friend
St Petersburg Sept 10 1814

Your No 28 was deliver’d to me yesterday morning. Your fears of bad news from America in the autumn fill me with alarm, and I open all your letters with trembling, lest I should find some horrid circumstance relating to our families, or friends. that Proclamation of Cochran’s is always present to my imagination, and the consequences which may result from it, that I turn from it shuddering. You know how many near and dear friends, I have in the very midst of danger and how much I have to apprehend. Independant of this general appearance of the War is so unfavorable that nothing but Miracles can save us from total degradation. It needs much more philosophy than falls to the lot of Mankind, to support this situation with fortitude, and resignation. in spite of every effort, the spirits will sink, and all the reason with which we are endowed, will only serve to shew us our folly, but not remove correct it. Even you Mon Ami, who are so highly gifted, cannot obtain this self controul, and suffer yourself to be subdued in a great degree by our public calamities. Cicero with all the energy of his character, almost sunk under the loss of a beloved daughter, and it was only the encreasing danger of his Country, that could rouse him from his grief. Heaven has so ordained it, to make us sensible of our own littleness, and the great superiority of our Creator, and has thus wisely decreed to prevent Man from being too much inflated by his own vanity, and conciet. the strange mixture of stubborness, arrogance, and sweetness, of Mr. Charles’s disposition have I believe produced these observations; and as I have the habit of writing you every thing that passes through my wise head (and as I once before said) you must take my letters as you did me, for better for worse, and I think you may judge both a peu prés by the same standard.
Although I dont recollect Capt Lawrences las words, I am perfectly sure that there was much meant by the toast given by Mr. A. and calculated to produce a great effect. You who know how hasty I am in forming my judgements of people the understandings of person’s in general, will not be surprized at my forming an unfavorable opinion of the Gallant’s Capt.’s but like De Webber it appears he did “light on the Wit.” at last
As for my Lord Hill, I always detested Bragadocius, and I hope that notwithstanding his great force, that he may find the Yankee’s able and willing to teach him the Lesson of humility—he may have the elements to contend with before he meets the Yankee’s. Englishmen give one a pretty just idea of what Man would be, without the restraints alluded to, in the former part of my Letter. like the Frog in the Fable a little success makes them swell ready to burst.
I continue looking about for a house less expensive than the one that Mr. Harris has taken and shall endeavor if possible to take one I doubt much Mr. H’s intention of going away when you return home and we should then find ourselves in a very unpleasant situation
I do not permit Charles to write you to day, because he has been a very naughty boy, and writing to you is a great favour which is only allowed when he is good.
I believe with you that the great talk of War will end in nothing but preparations it is possitively said here that there are 2500 Men ready for action on the frontiers of Poland—
Count Romanzoff has made a present of his Pension and all the Snuff Boxes, he has recieved at Foreing Courts, to the Invalids. you will see an account of this, in the News papers. the amount is said to be two hundred and fifty thousand Rubles—Mr. Goverief is dangerously ill, and it is he will not recover. at all events he is to be threatened with a falling sickness.
The Rains have set in and it is most gloomy, damp and Cold. Winter is fast approaching, and I become more impatient than ever for your return to cheer the long evenings, which alone as I am, I anticipate with dread.
In the hope of soon embracing you I remain your most affectionate Wife

L C A.